 140321 NLRB No. 25DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The Respondent has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an admin-
istrative law judge's credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.2In adopting the judge's finding that the Respondent's dischargeof Mike Cunningham violated Sec. 8(a)(3) and (1) of the Act, we
note that the record supports his finding of disparate treatment vis-
a-vis apprentice Travis Hughes. The Respondent contends that both
Cunningham and Hughes were discharged for absenteeism and late-
ness and contends that a ``termination letter'' sent to the Union con-
cerning Hughes establishes that it took similar action in both cases.
The record establishes, however, that ``termination letters'' were
used by the Union to monitor the progress of its apprentices and,
unlike the ``no further referral'' letter sent to the Union regarding
Cunningham, did not preclude future employment with the Respond-
ent. The record further discloses that Hughes actually returned to
work for the Respondent subsequent to the issuance of this letter.
Thus, we find the Respondent's contention without merit.1The relevant docket entries are as follows: Cunningham filed theunfair labor practice charge on January 20, 1995; the complaint
issued on February 23, 1995; and the hearing was held in Louisville,
Kentucky, on August 22, 1995.Bower and Associates, Inc. and Mike Cunningham.Case 9±CA±32530May 7, 1996DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSCOHENANDFOXOn January 24, 1996, Administrative Law JudgeBenjamin Schlesinger issued the attached decision. The
Respondent filed exceptions and a supporting brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and brief and has de-
cided to affirm the judge's rulings, findings,1and con-clusions2and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, Bower and Associates,
Inc., Jeffersonville, Indiana, its officers, agents, succes-
sors, and assigns, shall take the action set forth in the
Order.Patricia Rossner Fry, Esq., for the General Counsel.C. Laurence Woods III, Esq., and Carole C. Desposito, Esq.(Westfall, Talbott & Woods), of Louisville, Kentucky, forthe Respondent.Mike Cunningham, of Louisville, Kentucky, for the ChargingParty.DECISIONFINDINGSOF
FACTAND
CONCLUSIONSOF
LAWBENJAMINSCHLESINGER, Administrative Law Judge. Thecomplaint alleges that Respondent Bower and Associates,
Inc. laid off Charging Party Mike Cunningham on December
30, 1994, to retaliate for his union activities in violation of
Section 8(a)(3) and (1) of the National Labor Relations Act.
Respondent denies that it violated the Act in any manner.1Jurisdiction is conceded. Respondent, a corporation, hasbeen engaged in commercial constructionÐmachinery mov-
ing and rigging servicesÐat Jeffersonville, Indiana. During
the 12 months ending February 23, 1995, it purchased and
received at its Jeffersonville facility goods valued in excess
of $50,000 directly from points outside Indiana. Respondent
admits, and I conclude, that it is an employer within the
meaning of Section 2(2), (6), and (7) of the Act and that
Kentucky State District Council of Carpenters, Local 1031,
an affiliate of the United Brotherhood of Carpenters and
Joiners of America, AFL±CIO (the Union), is a labor organi-
zation within the meaning of Section 2(5) of the Act.The basis of the complaint is Respondent's illegal motiva-tion for Cunningham's layoff, and the witnesses had dramati-
cally different recollections from one another. Larry Bower,
Respondent's president and co-owner, testified that he was
not familiar with Cunningham's work performance but relied
on what he was told by Richard Egnew, general foreman. Al-
though Bower wrote on two occasions that two reasons that
he did not want to employ Cunningham again were that Cun-
ningham was ``disruptive'' and ``had a bad attitude,'' Egnew
denied telling Bower that Cunningham was disruptive. Thus,
either Bower or Egnew is not telling the truth. Bower also
said that Cunningham was late every day, but no one testi-
fied that he was; and even Bower admitted that that was hy-
perbole. Then, Bower and Egnew relied on one incident of
Cunningham's lateness of 4 hours, which Cunningham ex-
plained was an absence that had been approved by William
Schuler, Respondent's foreman, an admitted supervisor,
agent, and representative of Respondent. Schuler did not tes-
tify, and I must credit Cunningham's uncontradicted asser-
tion, which was somewhat corroborated by Union Steward
Don Gilpin, who was called as a witness by Respondent and
was the only witness who was not particularly interested in
the outcome of this proceeding.Equally telling, to counteract all of Respondent's conflict-ing testimony, was the unrebutted testimony of Cunningham
that the real reason that he was laid off was expressed by
SchulerÐthat Egnew was irate that Cunningham had been
complaining constantly to the Union about Respondent's vio-
lation of its contractual commitments. No one denied this
telling statement against Respondent's interest. Schuler's un-
explained absence persuades me not only that he had nothing
favorable to say in support of Respondent's case but also that
whatever he would have said would have bolstered a finding
of an illegal motive. Accordingly, I find facts and motive
that are contrary to those testified to by Respondent's wit-
nesses. To the extent that there is testimony that conflicts 141BOWER & ASSOCIATES, INC.2All dates hereinafter refer to 1994, unless otherwise stated.with my findings, I credit the witnesses whose testimony Irely on. In making these credibility findings, I have fully re-
viewed the entire record and carefully observed the demeanor
of all the witnesses. I have also taken into consideration the
apparent interests of the witnesses; the inherent probabilities
in light of other events; corroboration or the lack of it; the
consistencies or inconsistencies within the testimony of each
witness and between the testimony of each and that of other
witnesses with similar apparent interests. Testimony in con-
tradiction to that on which my factual findings are based has
been carefully considered but discredited. When necessary,
however, I have set forth the precise reasons for my credibil-
ity resolutions. See generally NLRB v. Walton Mfg. Co., 369U.S. 404, 408 (1962).Cunningham, a millwright, had worked for Respondent inthe past, but his most recent employment started on Novem-
ber 18, 1994,2at a job Respondent was performing at a Fordtruck plant. Respondent then asked him to work at another
job and then the General Electric building 5 (GE) in the Lou-
isville, Kentucky area, which he started on Monday, Novem-
ber 28. Respondent was performing work at the GE facility
before and during ``shutdown,'' that period of time when
GE's employees are on vacation and necessary repairs and
maintenance are performed, at minimum disturbance to the
functioning of the plant. Cunningham's first complaint oc-
curred about 3 days later, when he asked Gilpin, who was
appointed by the Union's business representative and was the
principal union representative on the job, which employee
was the millwrights' foreman. (The collective-bargaining
agreement provided that, when there are up to nine journey-
men millwrights on the job, Respondent shall pay one mill-
wright the foreman's rate of pay.) Gilpin told him that it was
an iron worker, and Cunningham, who had been a union ex-
ecutive board member and a delegate to the Union's district
council, pointed out that the collective-bargaining agreement
required that the millwrights have their own foreman. Gilpin
promised to consult with Randall Perry, the union business
representative, to find out whether Cunningham was correct.
The next day, Perry told Cunningham that Respondent had
agreed to pay Schuler foreman's pay.Cunningham also complained to Gilpin that he neededsafety equipment (a burning jacket and a welding hood), be-
cause his shirt had been burned; and he also asked Gilpin to
obtain safety equipment for another employee whose shirt
had burned. Again, on December 28 or 29, he complained
to Schuler, and then to Gilpin, that sheet metal workers were
performing the work that should have been performed by
millwrights. Gilpin said that he would talk to Perry and ask
him to come to the facility. Perry arrived at about 2 p.m. on
December 29, and Cunningham related his complaint. Perry
said that he would take care of it. About 15 minutes later,
Cunningham left the place he was working to get some
water. He met two millwrights who told him that they were
being laid off that day. Cunningham told them that their lay-
offs would not comply with Respondent's agreement to em-
ploy three millwrights for every one iron worker. At that
time, the employees in each craft were about equal. He ad-vised them to file a grievance with Gilpin. They said that
they welcomed being laid off, because they had to travel agreat distance to get to the job and were not making enoughmoney to compensate them for their travel.The following morning, Friday, Schuler told him: ``Boy,Richard Egnew's really mad at you, really hot at you.'' Cun-ningham asked him what the problem was, and Schuler said
that someone called Egnew the previous night to complain
that Cunningham was calling the business agent every 5 min-
utes; but Schuler said that he had taken care of it, that he
had told Egnew that Cunningham did not do that and that
Cunningham had been working with him in the scissors lift.
At 2 p.m., Schuler advised Cunningham that he was laid off.
On his way out, Cunningham saw Egnew and told him that
it was not true that he had called Perry every 5 minutes and
asked why Egnew did not ask him. Egnew said that he had
received a phone call telling him that Cunningham had. Cun-
ningham asked him why he was laid off, and Egnew replied,
``[A]bsenteeism.'' Cunningham said that he had always re-
ceived permission from Egnew and Schuler before he had to
be absent, so that there would be no problems. Egnew re-
plied only that he was laid off. On January 9, 1995, Bower
wrote to Perry, requesting that Cunningham not be referred
to any of Respondent's projects, because he was ``[L]ate
every day and had a bad attitude.''Respondent contends that it laid off Cunningham on De-cember 30, for lack of work, and in effect discharged him
10 days later for cause by asking the Union not to refer him
again. Respondent never mentioned ``lack of work'' as its
reason for any of its actions, however, until after Cunning-
ham filed his unfair labor practice charge. Instead, on De-
cember 30, Egnew told Cunningham ``absenteeism'' and told
Gilpin: ``For absentees, being late and absentees.'' Lack of
work was not Respondent's original reason, as demonstrated
not only by Respondent's words but also by its actions. Im-
mediately after laying off Cunningham, Egnew received a
call, he testified, from a GE engineer that there were some
additional areas that could be worked the following Monday.
As a result, Egnew testified that he called in employees from
another of Respondent's jobs to do that work on Monday.
Thus, on the following Monday, after the Friday that Bower
said he had engaged in a reduction in force, Respondent em-
ployed one more employee at the job than on the preceding
Friday. Accordingly, Respondent's position at the hearing
was a sham.Under Wright Line, 251 NLRB 1083 (1980), enfd. 662F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982),
approved in NLRB v. Transportation Corp., 462 U.S. 393(1983), the General Counsel must prove that Cunningham's
union activities motivated Respondent to act as it did. The
General Counsel did so. Egnew knew that Cunningham had
been complaining to the Union and was irate. Cunningham's
layoff followed immediately on Egnew's knowledge of those
activities. Respondent concocted reasons for laying off Cun-
ningham, gave false reasons at the hearing, and kept shifting
its reasons. That is ample to create a prima facie case.Once having met the burden of proving a prima facie case,Respondent must demonstrate under Wright Line that itwould have taken the same action that it did, even in the ab-
sence of Cunningham's union activities. I conclude that Re-
spondent did not do so. Its strongest case comes from var-
ious warnings given by Egnew. At three safety meetings in
December, at least one of which Cunningham attended,
Egnew mentioned tardiness and absenteeism. Gilpin corrobo- 142DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3Gilpin, prompted by Egnew, also told the employees how impor-tant it was to finish the job and that Egnew ``was gonna start cutting
back if they continued to be late orÐor miss. He wasn't gonna toler-
ate with absentee[ism].''4Cunningham was absent from work on 2 days, but one, when hehad to comply with a subpoena.5If Cunningham were as late as the time record reflects, and late-ness was Respondent's legitimate reason, it would be likely that
Egnew would have laid him off that day, December 29, when it laid
off two other employees.6Bower would not have felt strongly critical about Cunningham'sgripe that another company was doing millwrights' work. If he were
successful, Bower would have received more work because the work
would not have been subcontracted to another firm.rated Egnew's testimony, that in three safety meetings in De-cember, Egnew said, ``[T]hat he had a time limit to get this
job in, and he wasn't gonna tolerate with people being late
or absentee, because he had a certain date he had to finish.''
He added that, if people were tardy and absent, ``he was just
gonna replace them.''3In addition, layoffs are the norm aftera shutdown, and Egnew tried to prepare the employees forthat eventuality. At the safety meeting on December 28,
Egnew announced that the shutdown was coming to an end
and he was going to be cutting back. He warned that, if any-
body missed work or was late, that would put his or her
name to the top of the layoff list.Respondent's attempt to blame Cunningham for absentee-ism has no merit. First, when Bower wrote to the Union ask-
ing that Cunningham not be referred again, he mentioned
only that Cunningham had been late every day and had a bad
attitude. When Bower wrote to the Board during the
precomplaint investigation, he said that Cunningham was ab-
sent once. The absence that Respondent refers to4was onefor 4 hours, which Bower also counted as a lateness when
relating Cunningham's history of tardiness, because Cunning-
ham was not away from work the entire day. Cunningham
explained that he had an appointment with his doctor for a
mild case of carpal tunnel syndrome and that his absence had
been excused by both Schuler and Egnew. In fact, Cunning-
ham had offered to bring in proof that he was absent for
these reasons, but Egnew and Schuler said that that was not
necessary. Once again, the failure of Respondent to call
Schuler to testify impels me to believe Cunningham, particu-
larly because Egnew falsely denied making any statement
about learning of Cunningham's complaints to the Union.A closer case exists for Respondent's layoff of Cunning-ham because he was late; and here I find, particularly in light
of Gilpin's testimony, which I credit, that Cunningham was
not candid and understated his tardiness. Respondent's
records show that Cunningham was late on December 9, 14,
and 29. That record was maintained by Egnew's daughter;
and, even though she did not testify, I credit that record over
Cunningham's recollection of only one instance of lateness,
in light of Gilpin's corroboration. I credit Cunningham's
unrebutted testimony, however, that he was late on Decem-
ber 29 only 5 or 6 minutes, because he had to go to the rest-
room.5The real question is whether the last absence causedEgnew to lay him off, and I conclude that it did not for one
reason. The same day that Respondent laid off Cunningham,
it laid off Travis Hughes, who was absent that day without
permission or excuse. Hughes' record of absenteeism and tar-diness was far worse than Cunningham's, and all that Re-spondent did was to lay him off. But Respondent, in effect,
discharged Cunningham by requesting the Union never to
refer him to Respondent's job again, despite that fact that
Hughes' violations were more serious. Accordingly, I find
that Respondent treated Cunningham disparately, that his
lateness the day before he was discharged was merely a pre-
text, and that the true reason for the discharge was his union
activities. Accordingly, I conclude that Respondent violated
Section 8(a)(3) and (1) of the Act.Finally, Respondent raised the defense of Cunningham'sbad attitude, that is, that Cunningham was often away from
his work area and that Egnew had to caution Cunningham
to get back to work on three or four occasions. Conspicu-
ously absent from Gilpin's testimony, and of course from the
failure of Schuler to be called, was any corroboration of this
claim. Surely, Gilpin and Schuler, working with Cunningham
(Egnew was often not even at the jobsite), could have con-
firmed that Cunningham wandered about and did not dili-
gently perform his job. But they did not support Egnew's
testimony. And, even disregarding Cunningham's testimony
that only absenteeism was mentioned, leaving the job was
not the reason that Egnew gave to Gilpin. Thus, the ``disrup-
tion'' that Bower complained about in his letter to the Union
asking that Cunningham not be referred to Respondent's jobs
anymore had nothing to do with what Respondent now pos-
its. What distinguishes Hughes and Cunningham was Cun-
ningham's attitude, his disruptive behavior, not that he inter-
fered with the conduct of the job but that, by making his
complaints to the Union, he disrupted the way that Egnew
wanted to conduct this job, without the constant interference
of the Union, and that constituted the basis of his termi-
nation.6That distinguishes Respondent's treatment ofHughes, laid off the same day as Cunningham, who was
merely laid off and not terminated by reason of advice to the
Union not to refer him again.The unfair labor practices found here, occurring in connec-tion with Respondent's business, have a close, intimate, and
substantial relationship to trade, traffic, and commerce
among the several States and tend to lead to labor disputes
burdening and obstructing commerce within the meaning of
Section 2(6) and (7) of the Act.THEREMEDYHaving found that Respondent has engaged in certain un-fair labor practices, I shall recommend that it cease and de-
sist therefrom and take certain affirmative action designed to
effectuate the policies of the Act. Specifically, I shall order
Respondent to reinstate Cunningham to his former position
or, if that position no longer exists, to a substantially equiva-
lent position of employment, without prejudice to his senior-
ity or other rights and privileges, and make him whole for 143BOWER & ASSOCIATES, INC.7In recommending this remedy, I note that Respondent wrote tothe Union on February 17, 1995, reciting that Cunningham was eli-
gible for rehire. That is not a valid offer of reinstatement to Cun-
ningham. Furthermore, Respondent employs some regular employ-
ees, including the ones who replaced Cunningham when Respondent
laid him off, and Respondent originally hired Cunningham to work
at other locations before shifting him to the GE job. So, Cunning-
ham might have been retained in Respondent's employ in preferenceto other employees. These issues will be determined in compliance
proceedings.8If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.9If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''any loss of wages and benefits he may have suffered by rea-son of Respondent's discharge of him. Backpay shall be
computed in the manner prescribed in F. W. Woolworth Co.,90 NLRB 289 (1950), with interest as set forth in New Hori-zons for the Retarded, 283 NLRB 1173 (1987).7On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended8ORDERThe Respondent, Bower and Associates Inc., Jefferson-ville, Indiana, its officers, agents, successors, and assigns,
shall1. Cease and desist from
(a) Discharging its employees because of their union ac-tivities.(b) In any like or related manner interfering with, restrain-ing, or coercing its employees in the exercise of the rights
guaranteed them in Section 7 of the National Labor Relations
Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Offer Mike Cunningham immediate and full reinstate-ment to his former position or, if that position no longer ex-
ists, to a substantially equivalent position, without prejudice
to his seniority or any other rights or privileges previously
enjoyed, and make him whole for any loss of earnings and
other benefits suffered as a result of the discrimination
against them, in the manner set forth in the remedy section
of this decision.(b) Remove from its files any references to the unlawfullayoff and discharge of Mike Cunningham and notify him in
writing that this has been done and that the layoff and dis-
charge will not be used against him in any way.(c) Preserve and, on request, make available to the Boardor its agents for examination and copying, all payroll records,
social security payment records, timecards, personnel records
and reports, and all other records necessary to analyze the
amount of backpay due under the terms of this Order.(d) Post at its facility in Jeffersonville, Indiana, copies ofthe attached notice marked ``Appendix.''9Copies of the no-tice, on forms provided by the Regional Director for Region
9, after being signed by Respondent's authorized representa-
tive, shall be posted by Respondent immediately upon receipt
and maintained for 60 consecutive days in conspicuous
places, including all places where notices to employees are
customarily posted. Reasonable steps shall be taken by Re-
spondent to ensure that the notices are not altered, defaced,
or covered by any other material.(e) Notify the Regional Director for Region 9 in writingwithin 20 days from the date of this Order what steps Re-
spondent has taken to comply.